DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/09/2021 and 12/23/2021 are being considered by the examiner.

Specification
The amendment to the specification filed on 11/15/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael L. Gencarella on September 1, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 1, 5 and 25 have been amended as follows:
1. (currently mended) An optical wireless communication system comprising: 

wherein the initial data signal is provided according to a further, different modulation scheme, and the signal providing apparatus is configured to alter the modulation scheme from the further modulation scheme of the initial data signal to the modulation scheme of the data signal, 
wherein the data signal comprises a communication signal in accordance with a selected communication protocol; 
a driver apparatus remote from the signal providing apparatus and coupled to the signal providing apparatus by a signal cable having a length of at least 10 cm; 
a power cable configured to provide power to the driving apparatus, wherein the driver apparatus is configured to receive the data signal via the signal cable and to receive power via the power cable, and the driver apparatus is configured to process the data signal to produce a driving signal, the driving signal having a higher power than the data signal; and 
a luminaire comprising a modulateable light source, wherein the modulateable light source is configured to be driven by the driving signal, thereby to produce modulated light; 
wherein the driver apparatus is positioned adjacent to or within the luminaire. 

the length of the signal cable between the signal providing apparatus and the driver apparatus is 

25. (currently mended) An optical wireless communication system comprising: 
a signal providing apparatus configured to receive an initial data signal from a data source and generate, based on the initial data signal, a data signal in accordance with a modulation scheme, wherein the initial data signal is provided according to a further, different modulation scheme, and the signal providing apparatus is configured to alter the modulation scheme from the further modulation scheme of the initial data signal to the modulation scheme of the data signal,
wherein the data signal comprises a communication signal in accordance with a selected communication protocol; and 
a plurality of driver apparatuses and a corresponding plurality of luminaires, wherein each of the plurality of driver apparatuses is positioned adjacent to or within a corresponding one of the plurality of luminaires; 
wherein each of the plurality of driver apparatuses is remote from the signal providing apparatus and is coupled to the signal providing apparatus by at least one signal cable having a length of at least 10 cm; and 
wherein each of the plurality of driver apparatuses is configured to receive the data signal via the at least one signal cable and to process the data signal to the driving signal having a higher power than the data signal, and the modulateable light source thereby producing modulated light.

Allowable Subject Matter
Claims 1-10, 13-23 and 25-34 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        January 13, 2022